In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00083-CR



          BERNHARDT TIEDE, II, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 123rd District Court
                Panola County, Texas
             Trial Court No. 1997-C-103




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                             ORDER

       Bernhardt Tiede, II, has filed a motion, through counsel, seeking the release of sealed

portions of the appellate record to appellate counsel. Portions of the reporter’s record filed with

this Court were filed under seal, and the court reporter requires a court order before she will release

those portions of the record to Tiede’s appellate counsel. We hereby order Terri Hudson, the court

reporter who reported the trial court proceedings in this matter, to immediately release all sealed

portions of the record in this matter to Jonathan Landers, appellate counsel for Bernhardt Tiede,

II.

       IT IS SO ORDERED.

                                               BY THE COURT

Date: February 14, 2017




                                                  2